Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2D1) and 3D (E3D1) regions of Figure 7. There will be a disparity between the position of the instrument in the left image relative to the right image (much like that shown in Figs.3A of Katayama US 2014/0221746).  This is not shown in the individual left and right images of Applicant’s Fig.4, but it would look something like this:
	
    PNG
    media_image1.png
    270
    360
    media_image1.png
    Greyscale

Thus, if upper area DL1 is clipped from the left image IDL1 and placed into the right image IDR1 (as described on pages 18-19 of the specification), it will contain a portion of the instrument shaft within this clipped image (see above) at a location in which it appears in the left image.  
The 3D image of the instrument, which only appears in the region E3D1 of Figure 7, will appear in a location different than either of the locations in the right and left images because the 3D image is a composite of the right and left images.  However, Figure 7 appears to show that the location of the instrument in the 2D region E2D1 and the location of the instrument in the 3D region E3D1 are seamlessly aligned.  The specification fails to disclose how alignment of the instrument occurs between location of the instrument in the 2D region and the location of the 

    PNG
    media_image2.png
    279
    386
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, recitation of “a boundary between the second image and the first image in the third image” is indefinite because it appears that the only boundary that can be between the part of the first image that replaces a part of the second image.
As to claim 9, terms “the subject” (all occurences) lack antecedent basis. It appears that this claim was intended to depend from claim 3.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
“imaging unit” and “image generation unit” in claim 1;
“boundary setting unit” in claims 3-8; and
“image generation unit” in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (US 2014/0221746).
As to claim 1, Katayama discloses a three-dimensional endoscope system comprising: 
an imaging unit (imaging units 101R,101L, Fig.1) configured to capture a first image and a second image having parallax with respect to each other (the imaging units 101R,101L are spaced apart from each other as shown in Fig.2 and thus will provide parallax between the obtained images 31,32, Fig.3A); and 
an image generation unit (image processing unit 12, Fig.1) configured to generate a display image for stereoscopic viewing by performing image processing on the first image and the second image captured by the imaging unit (processes the images for stereo image display, [0033]),
 wherein the image generation unit generates the display image based on the first image ( (R image 31, Fig.3B) and a third image (L image of Fig.3C) obtained by replacing a part (region 36 of L image 32, Fig.3B) of the second image (L image 32) with a part of the first image at a 
	As to claim 2, a boundary between the second image and the first image in the third  image is preset (the boundary shown by dotted lines indicating the part 37 of the first image 31, Fig.3B, when placed in the second image (L image in Fig.3C) is set by the operational parameters of the processing system).
	As to claim 3, the image generation unit includes a boundary setting unit configured to set a boundary between the second image and the first image in the third image in accordance with a subject appearing in the first image (the image processing unit can be provided with a tip-area detecting unit 53, Fig.5, which is used to set a boundary between the second image and the first image in the third image (see regions 71-73, Fig. 7B) in accordance with detection of the instrument tip in the image, [0048]).
	As to claim 4, the boundary setting unit sets the boundary in accordance with a distal end position of the subject (detects distal end of an instrument, Fig.7B, [0048]).
	As to claim 5, the boundary setting unit sets the boundary in accordance with a distance between the imaging unit and the subject (the boundary is set in accordance with the distance from the tip of the instrument, as described in [0048], the distance from the tip of the instrument base on its distance extending out of the distal end of the endoscope, Fig.6B, and thus from the imaging unit).
	As to claim 7, Katayama further discloses an endoscope (stereoendoscope 100, Fig.2) including: the imaging unit (101R,101L, Fig.2); and a treatment instrument channel (channel 23, Fig.2) through which a treatment instrument is to be inserted ([0034]), wherein the boundary setting unit sets the boundary based on: an image of the treatment instrument in the first image; 
	As to claim 8, Katayama further discloses an endoscope (stereoendsocope 100, Fig.2) including: the imaging unit (101R,101L Fig.2); and a treatment instrument channel (channel 23, Fig.2) through which a treatment instrument is to be inserted ([0034]), wherein the treatment instrument channel includes a sensor to detect passage of the treatment instrument (instead of detecting the instrument in the image, a sensor can be included in the endoscope to detect the amount of extension from the treatment channel, [0056]), and the boundary setting unit sets the boundary based on a detection result of the sensor (boundary is set according to detected position, [0044]).
As to claim 10, the subject is a treatment instrument ([0032]).

 Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150145953 A1		Fujie; Masakatsu et al.
US 20140088353 A1		HAYAMA; AKIRA
US 20120271102 A1		Katayama; Akihiro
US 20160269713 A1		KASUMI; Makoto et al.
JP 2004065804 A		MINAMI, TOSHIJI
US 20150018618 A1		IKEDA; Hiromu


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795